Title: To Benjamin Franklin from Francis Bernard, 9 April 1764
From: Bernard, Francis
To: Franklin, Benjamin


Sir
Boston, Ap 9. 1764
I am favoured with yours of the 28th of March and have ordered £12 12s. philadelphia currency to be paid to Mr. Williams for which I am obliged to you. The present state of the College here makes it more expedient to send my Son to philadelphia: but I am desirous he may be boarded where he may be under a proper restraint. I have heard that Dr. Ellison takes boarders: I should like to have him with the Doctor for whom I have a great regard: I should be obliged to you if you would speak to him if it is proper, and let me know his answer. Give me leave to trouble you to send the inclosed by the first Vessel bound for Madeira. I am &c.
B Franklin Esqr.
